NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PABLO ESPINOZA CORNELIO,                        No.    14-72258

                Petitioner,                     Agency No. A092-203-262

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Pablo Espinoza Cornelio, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Coronado v. Holder, 759 F.3d 977, 982 (9th Cir. 2014). We deny the petition for

review.

      The agency properly denied cancellation of removal, where Espinoza

Cornelio failed to meet his burden of proof to establish that his conviction under

California Health & Safety Code section 11360(a) does not constitute an

aggravated felony drug trafficking offense that renders him ineligible for

cancellation of removal. See 8 U.S.C. §§ 1101(a)(43)(B), 1229b(a)(3); Pereida v.

Wilkinson, 141 S. Ct. 754, 766 (2021) (an inconclusive conviction record is

insufficient to meet applicant’s burden of proof to show eligibility for relief).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                           2                                    14-72258